Citation Nr: 0836005	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965, from August 1965 to August 1968, and from September 
1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO reopened the veteran's claim 
seeking entitlement to service connection for PTSD, but 
denied the claim on the merits.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  As is discussed more fully below, prior to 
any consideration of the veteran's claim on the merits the 
Board is first required to consider the issue of finality.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  The issue on appeal 
has been recharacterized as shown above.

In his October 2005 Form 9, the veteran requested a BVA 
hearing.  A travel board hearing was scheduled for December 
13, 2007.  A letter was mailed to the veteran informing him 
of the scheduled hearing on November 26, 2007.  The veteran 
failed to appear at the RO for the hearing.  No further 
communication has been received from the veteran with regard 
to a hearing.  As the claims file contains no request for 
postponement prior to the date of the hearing, nor has the 
veteran attempted to show good cause for his failure to 
appear, the Board will consider the veteran's request for a 
hearing as withdrawn.  38 C.F.R. § 20.704(d).  The Board will 
proceed with consideration of the veteran's claim, based on 
the evidence of record.

As set forth below in this decision, the Board has determined 
that new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
PTSD.  Additional evidentiary development is required, 
however, prior to further consideration of the underlying 
claim.  Thus, the issue of entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed rating decision dated January 2003 denied 
the veteran's request to reopen his claim of entitlement to 
service connection for PTSD; the veteran did not perfect an 
appeal within the applicable time period.

2.  The evidence received since the January 2003 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the veteran's 
request to reopen his claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the January 2003 rating decision 
denying the veteran's request to reopen his claim of 
entitlement to service connection for PTSD is new and 
material; therefore, the veteran's claim of entitlement to 
service connection for PTSD has been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.156(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for asthma and bronchitis, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claims.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  

In the decision below, the Board has reopened the veteran's 
claim for entitlement to service connection for PTSD, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.   Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The Board observes that the veteran's claim for service 
connection for PTSD was originally considered and denied by 
the RO in a September 2000 rating decision. The RO denied the 
veteran's claim because the evidence did not demonstrate a 
current diagnosis of PTSD, or a nexus between the veteran's 
claimed disability and his military service.  The veteran was 
notified of that decision and of his appellate rights; 
however, he did not submit a notice of disagreement.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The veteran submitted a request to reopen his claim in July 
2002.  In a January 2003 rating decision, it appears that the 
RO granted the veteran's request to reopen his claim based 
upon the submission of VA medical records suggesting that the 
veteran had been diagnosed with PTSD.  The RO denied the 
claim on the merits, however, because the veteran had not 
submitted sufficient information to allow verification of his 
claimed stressors.  The veteran timely filed a notice of 
disagreement in December 2003.  The RO issued a SOC in May 
2004 denying the veteran's claim for entitlement to service 
connection for PTSD based upon the lack of verified 
stressors.  The veteran was notified of the decision and of 
his appellate rights; however, he did not file a substantive 
appeal.  Because the veteran did not appeal that decision, it 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran filed a request to reopen his claim in September 
2004.  As noted, despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  In a December 2004 rating 
decision, the RO reopened the claim for service connection 
for PTSD and adjudicated the claim on a de novo basis, again 
denying the claim for lack of a verified stressor.

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  Although this claim 
does not involve a prior final denial by the Board but rather 
by the RO, the United States Court of Veterans Appeals 
(Court) has held that the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

With these considerations, the Board has reviewed the 
additional evidence received since the final January 2003 
rating decision.  After reviewing the record, the Board finds 
that the additional evidence received since the final January 
2003 rating decision is new and material.

The evidence associated with the veteran's claims file 
subsequent to the January 2003 decision includes, but is not 
limited to, additional service personnel records.  As these 
are relevant service department records that existed, but 
were not of record, at the time of the initial adjudication, 
the Board finds that the additional evidence received since 
January 2003 warrants a reopening of the veteran's claim of 
service connection for PTSD, as it is new and material 
evidence requiring that the veteran's claim be reopened.  See 
38 C.F.R. § 3.156(c).

However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

Reasons for Remand: To obtain the veteran's Social Security 
Administration (SSA) records, and to verify his alleged in-
service stressors.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

1.  SSA Records

In this case, the Board observes that the veteran is in 
receipt of monthly disability benefits from the SSA.  The 
veteran's receipt of social security disability income was 
documented in several VA medical records, and in a memorandum 
from the veteran dated March 31, 1997.  However, SSA's 
decision to grant benefits, and the records upon which that 
decision was based, are not associated with the claims file.  
Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the RO should obtain and associate such records 
with the veteran's claims file.

2.  PTSD

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007).

With regard to the second PTSD element, that of an in-service 
stressor, the Board notes that there has been no attempt to 
verify the veteran's allegations.  In a PTSD questionnaire 
received by the RO in January 2003 the veteran identifies two 
stressors, and in a PTSD questionnaire received by the RO in 
September 2004 the veteran identifies three stressors:  in 
Korea, the suicide of Private Yang at Camp J.E.B. Stuart in 
or around October 1965; in Vietnam, the veteran's detail to 
work in the mortuary upon his arrival at Camp Red Ball where 
he was assigned to burn human remains, and package and ship 
the personal affects of dead soldiers, in or around March or 
April of 1968; and, in Saudi Arabia, in his role as a 
military police officer, the veteran's investigation of the 
accidental decapitation of another soldier, in or around 
February or March of 1991.  

In the October 2004 notice letter, the veteran was asked to 
provide the first name of Private Yang.  In response, the 
veteran submitted a note from his psychiatrist, but was not 
able to provide Private Yang's first name.  In the August 
2005 SOC, the veteran was also informed that in order to 
facilitate verification of his claimed stressors, he needed 
to provide specific information such as dates within sixty 
days, locations, full names of casualties, etc.  There is no 
other indication in the record that the veteran was asked to 
provide additional details, or to submit additional 
information to assist in the verification of his stressors.  
It also appears from the record, however, that no attempts 
have been made by the RO to contact the appropriate agencies 
to verify any of the veteran's claimed stressors.  Therefore, 
a remand is necessary so that the RO may attempt to verify 
the veteran's claimed in-service stressors.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. 	The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

2.	The RO should contact the veteran and 
offer him the opportunity to provide any 
additional information he can remember 
regarding any claimed stressors as well as 
inform him of the importance of providing 
as much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties, dates within sixty days, and 
identifying information concerning any 
other individuals involved in the events, 
including their ranks, units of 
assignments, or any other identifying 
details.

3. 	With this information, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of the 
alleged stressful events in service.  
JSRRC, NARA, or any other agency should be 
provided with a copy of any information 
obtained above and should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  A search of unit and 
organizational histories, including 
morning reports and after action reports 
should be consulted in an effort to verify 
stressors.

4. 	Following the receipt of a 
response from the entities as outlined 
above, the RO should prepare a report 
detailing the nature of any stressor which 
it has determined is established by the 
record as having occurred.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

5.  	If an in-service stressor is 
verified, the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  If 
the PTSD diagnosis is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and one 
or more of the in-service stressors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


